Exhibit 10.18 (b)
Execution Version

AMENDED AND RESTATED

LICENSE AGREEMENT

This AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”), dated effective
as of October 27, 2006 (the “Effective Date of this Agreement”), is entered into
by and between XOMA Ireland Limited, a company with limited liability organized
under the laws of the Republic of Ireland having offices at Shannon Airport
House, Shannon, County Clare, Ireland (with its Affiliates, “XOMA”) and DYAX
Corp., a corporation organized under the laws of the State of Delaware having
offices at 300 Technology Square, Cambridge, Massachusetts 02139, U.S.A. (with
its Affiliates, “DYAX”).

BACKGROUND

A.           XOMA is the owner or exclusive licensee of certain patent rights
and know-how relating to bacterial cell expression, and DYAX wishes to acquire
non-exclusive licenses under such patent rights and know-how; and

B.            DYAX is the owner or exclusive licensee of certain patent rights
relating to phage display technologies (generally known as the Ladner and
related patent rights), and XOMA wishes to acquire non-exclusive licenses under
such patent rights; and

C.            XOMA and DYAX previously executed a License Agreement, dated
effective as of October 16, 2002 (the “Effective Date of the Original
Agreement”), under which (i) XOMA granted to DYAX certain non-exclusive licenses
to engage in certain research, development and commercial activities, and (ii)
DYAX granted to XOMA certain non-exclusive licenses to engage in certain
research, development and commercial activities (the “Original Agreement”); and

D.            XOMA has requested that DYAX provide XOMA with certain quantities
of its most recently developed antibody phage display libraries to use in
connection with the license granted herein by DYAX to XOMA;  and

E.            DYAX is willing to provide such libraries to XOMA if the terms of
the Original Agreement are amended and restated as set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter recited, the parties agree that, from and after the date hereof, the
Original Agreement shall be amended and restated as follows:

ARTICLE 1.    DEFINITIONS

In this Agreement, the following terms shall have the meanings set forth in this
Article.

Confidential materials omitted and filed separately with the Securities and
Exchange
Commission. An asterisk in brackets [*] denotes such omission.


--------------------------------------------------------------------------------


1.1           “Affiliate” means any corporation or other entity which is
directly or indirectly controlling, controlled by or under common control with a
party hereto. For purposes of this Agreement, “control” (including, with
correlative meanings, the terms “controlled” and “controlling”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the subject corporation or other
entity, whether through the ownership of voting securities, by agreement or
otherwise.

1.2            “Antibody Phage Display” means the authorized use of Licensed
Antibody Phage Display Materials to conduct Research and Development.

1.3            “Change in Control” means, with respect to Dyax Corp. or XOMA
Ltd., any transaction or series of transactions as a result of which any person
or group (as defined under the U.S. Securities Exchange Act of 1934, as amended)
becomes, directly or indirectly, the beneficial owner of more than fifty percent
(50%) of the total voting power of such entity’s equity securities or otherwise
gains control of such entity.

1.4            “Commercial Antibody Phage Display Business” means, with respect
to immunoglobulin or antibody phage display services, immunoglobulin or antibody
phage display libraries, immunoglobulin or antibody phage display products or
immunoglobulin or antibody phage display materials, the out-licensing,
commercial manufacture, sale, offer for sale, import for sale or export for sale
of such immunoglobulin or antibody phage display services, libraries, products
and materials.

1.5            “Confidential Information” means any proprietary or confidential
information or material disclosed by a party to the other party pursuant to this
Agreement, which is (i) disclosed in tangible form hereunder and is designated
thereon as “Confidential” at the time it is delivered to the receiving party, or
(ii) disclosed orally hereunder and identified as confidential or proprietary
when disclosed and such disclosure of confidential information is confirmed in
writing within thirty (30) days by the disclosing party.

1.6            “Development Partner” means a Third Party from whom a party
either in- licenses a target for development and/or commercialization by the
in-licensing party or with whom a party shares the economic risk of development
or commercialization of a target or product being developed or commercialized on
behalf of the applicable party.

1.7            “Dispose” means to transfer, assign, lease, or in any other
fashion dispose of control, ownership or possession, but shall not mean to
license or sell. “Disposition” shall have the correlative meaning.

1.8            “DYAX Collaborator” means any person or entity who is an
authorized end-user of Licensed Antibody Phage Display Materials, the intended
recipient of Licensed Immunoglobulins or Licensed Immunoglobulin Information
transferred from DYAX and/or a person or entity on whose behalf DYAX knowingly
engages in Antibody Phage Display. Except as expressly set forth on Schedule
2.9(i). no person or entity shall be deemed to be a DYAX Collaborator if such
person or entity is engaged in a Commercial Antibody Phage Display Business
unless, pursuant to a written agreement (other than this

2


--------------------------------------------------------------------------------


Agreement), executed after the Effective Date of the Original Agreement, XOMA
has granted to such person or entity a valid license or covenant not to sue
under the XOMA Patent Rights which explicitly extends to the activities
identified in this third to last sentence of Section 1.8. XOMA shall provide
DYAX prompt written notice of those written agreements or covenants not to sue
which satisfy the requirements of the prior sentence. No person or entity may
claim the status of DYAX Collaborator with respect to any acts or activities
which are unrelated to the use of Licensed Antibody Phage Display Materials
provided by DYAX.

1.9           “DYAX Patent Rights” means the patent applications and patents
listed on Schedule 1.9 hereto and, solely to the extent any Valid Claim would
cover or be included in the license grants provided for herein, all divisions,
continuations, continuations-in-part, applications claiming priority thereto,
and substitutions thereof; all foreign patent applications corresponding to the
preceding applications; all U.S. and foreign patents issuing on any of the
preceding applications, including extensions, reissues and re-examinations; and
any other patent rights owned or licensed by DYAX, whether now existing or
obtained in the future, which DYAX has the right to license or sublicense and
which would be infringed by the activities of XOMA contemplated hereunder but
for this Agreement. DYAX Patent Rights shall also include (i) any improvements
of the foregoing that are owned or controlled by DYAX and (ii) any patents or
patent applications, whether now existing or obtained in the future, owned or
controlled by DYAX containing a claim that is dominating over the foregoing
patent rights (i.e., is necessarily infringed by the practicing of a claim in
one of the foregoing applications).

1.10         “First Commercial Sale” means the initial transfer by DYAX (either
directly or through a Third Party, including without limitation any joint
venture or similar arrangement in which DYAX and/or a Development Partner of
DYAX is a participant) of a Product for value and not for demonstration, testing
or promotional purposes.

1.11         “Immunoglobulin” means any molecule, including without limitation,
full immunoglobulin molecules (e.g., IgG, IgM, IgE, IgA and IgD molecules) and
ScFv, Fv and Fab molecules, that has an amino acid sequence by virtue of which
it specifically interacts with an antigen and wherein that amino acid sequence
consists essentially of a functionally operating region of an antibody variable
region including, without limitation, any naturally occurring or recombinant
form of such a molecule.

1.12         “Licensed Antibody Phage Display Materials” means (i) any
collection or library of polynucleotide sequences, created by and under the
exclusive control of DYAX, which encodes at least one Immunoglobulin and which
is contained in filamentous bacteriophage and/or bacteriophage or phagemid
cloning vectors capable of propagation in bacteria; or (ii) any collection or
library of bacteriophage, created by or under the exclusive control of DYAX,
wherein an Immunoglobulin is expressed as a fusion protein comprising an
Immunoglobulin or at least a functionally operating region of an antibody
variable region and an outer surface polypeptide of a bacteriophage. For the
avoidance of doubt, and without expanding the definition thereof, specifically
excluded from the definition of Licensed Antibody Phage Display Materials are
(x) any article of manufacture or composition of matter suitable for display,
expression or secretion of an Immunoglobulin in or from any organism or system
other than bacteria and (y) any materials or composition of matter otherwise
meeting the definition of Licensed Antibody Phage

3


--------------------------------------------------------------------------------


Display Materials but created by or under the control of any entity, other than
DYAX, engaged in a Commercial Antibody Phage Display Business; provided, that,
notwithstanding the foregoing, any materials or composition of matter otherwise
meeting the definition of Licensed Antibody Phage Display Materials but created
by or under the exclusive control of a DYAX Collaborator shall constitute
Licensed Antibody Phage Display Materials, but only to the extent derived by
such DYAX Collaborator exclusively from Licensed Antibody Phage Display
Materials created by or under the exclusive control of DYAX and properly
transferred by DYAX to such DYAX Collaborator in accordance with the applicable
provisions of this Agreement and such DYAX Collaborator acknowledges that the
transfer restrictions and other provisions hereof apply thereto.

1.13          “Licensed Immunoglobulin” means any Immunoglobulin discovered,
isolated or characterized by DYAX or a DYAX Collaborator (as defined above)
through the use of Licensed Antibody Phage Display Materials.

1.14          “Licensed Immunoglobulin Information” means any data, know-how or
other information relating, concerning or pertaining to a Licensed
Immunoglobulin, including, without limitation, data, know-how or other
information characterizing or constituting such Licensed Immunoglobulin’s
polynucleotide or amino acid sequence, purported function or utility, antigen
binding affinity, or physical or biochemical property.

1.15          “Net Sales” means, solely with respect to sales by DYAX (either
directly or through a Third Party, including without limitation any joint
venture or similar arrangement in which DYAX and/or a Development Partner of
DYAX is a participant), the gross amount invoiced by DYAX (or such joint venture
or similar arrangement) to an independent Third Party less the following items:

(a)                                  Trade, cash and quantity discounts actually
allowed and taken directly with respect to such sales;

(b)                                 Excises, sales taxes or other taxes imposed
upon and paid directly with respect to such sales (excluding national, state or
local taxes based income);

(c)                                  Amounts repaid or credited by reason of
rejections, defects, recalls or returns or because of rebates or retroactive
price reduction; and

(d)                                 Freight, transportation and insurance.

Net Sales shall not include any consideration received by DYAX (or any such
joint venture or similar arrangement) in respect of the sale, use or other
disposition of such Product in a country as part of a clinical trial prior to
the receipt of all regulatory approvals required to commerce full commercial
sales of such Product in such country, except sales under “treatment INDs,”
“named patient sales,” “compassionate use sales,” or their equivalents pursuant
to which DYAX (or any such joint venture or similar arrangement) is entitled,
under applicable laws, regulations and regulatory policies, to recover costs
incurred in providing such Product to patients.

4


--------------------------------------------------------------------------------


1.16         “Product” means any composition of matter or article of
manufacture, including without limitation any diagnostic, prophylactic or
therapeutic product, which (a) contains a Licensed Immunoglobulin; or (b) was
discovered or created by, arose out of or is related to use of Licensed Antibody
Phage Display Materials or the conduct of Antibody Phage Display by DYAX or a
DYAX Collaborator; or (c) is sold by or on behalf of DYAX or a DYAX Collaborator
under conditions which, if unlicensed, would constitute infringement of the XOMA
Patent Rights.

1.17         “Research and Development” means the identification, selection,
isolation, purification, characterization, study and/or testing of an
Immunoglobulin for any purpose, including, without limitation, any activities
relating to the discovery and development of human therapeutic or diagnostic
products. Included within the definition of “Research and Development” shall be
all in vitro screening or assays customarily performed in pre-clinical and
clinical research and uses associated with obtaining FDA or equivalent agency
regulatory approval. Notwithstanding anything to the contrary contained herein,
“Research and Development” shall not include use of the XOMA Expression
Technology in commercial or industrial manufacture or any activities solely
directed to the creation of such capacities.

1.18         “Research Quantities” means those quantities of an Immunoglobulin
reasonably required for Research and Development purposes.

1.19         “Third Party” means any person or entity other than DYAX or XOMA.

1.20         “Valid Claim” means (i) a claim of an issued and unexpired patent
included within the DYAX Patent Rights or the XOMA Patent Rights, as the case
may be, which has not been held invalid in a final decision of a court of
competent jurisdiction from which no appeal may be taken, and which has not been
disclaimed or admitted to be invalid or unenforceable through reissue or
otherwise, or (ii) a claim of a pending patent application within the DYAX
Patent Rights or the XOMA Patent Rights, as the case may be.

1.21         “XOMA Expression Technology” means any method, composition of
matter or article of manufacture suitable for the expression of a functional
Immunoglobulin in a prokaryote.

1.22         “XOMA Field of Use” means all fields.

1.23         “XOMA Know-How” means unpatented and/or unpatentable technical
information, including ideas, concepts, inventions, discoveries, data, designs,
formulas, specifications, procedures for experiments and tests and other
protocols, results of experimentation and testing, fermentation and purification
techniques, and assay protocols, whether now existing or obtained in the future,
owned by XOMA which XOMA has the right to license or sublicense and which may be
necessary for the practice of the applicable XOMA Patent Rights or which would
be misappropriated by the activities of DYAX or the DYAX Collaborators
contemplated hereunder but for this Agreement. XOMA Know-How shall not include
the XOMA Patent Rights. All XOMA Know-How shall be confidential information of
XOMA.

5


--------------------------------------------------------------------------------


1.24         “XOMA Patent Rights” means the patent applications and patents
listed on Schedule 1.24 hereto and, solely to the extent any Valid Claim would
cover or be included in the license grants provided for herein, all divisions,
continuations, continuations-in-part, applications claiming priority thereto,
and substitutions thereof; all foreign patent applications corresponding to the
preceding applications; all U.S. and foreign patents issuing on any of the
preceding applications, including extensions, reissues and re-examinations; and
any other patent rights owned by XOMA which XOMA has the right to license or
sublicense and which would be infringed by the activities contemplated hereunder
but for this Agreement. XOMA Patent Rights shall also include (i) any
improvements of the foregoing that are owned or controlled by XOMA and (ii) any
patents or patent applications, whether now existing or obtained in the future,
owned or controlled by XOMA containing a claim that is dominating over the
foregoing patent rights (i.e., is necessarily infringed by the practicing of a
claim in one of the foregoing applications).

The above definitions are intended to encompass the defined terms in both the
singular and plural forms.

ARTICLE 2.    XOMA GRANT OF RIGHTS TO DYAX

2.1      License Grants. Subject to the other terms and conditions of this
Agreement, XOMA hereby grants to DYAX a worldwide, non-exclusive,
non-transferable (other than as provided in Section 9.2) license, without any
right to sublicense, under the XOMA Patent Rights and the XOMA Know-How to:

(a)                                  on its own behalf and on behalf of a DYAX
Development Partner or DYAX Collaborator, make or have made Licensed Antibody
Phage Display Materials;

(b)                                 on its own behalf and on behalf of a DYAX
Collaborator, transfer Licensed Antibody Phage Display Materials;

(c)                                  on its own behalf and on behalf of a DYAX
Development Partner or DYAX Collaborator, conduct Antibody Phage Display to
identify and isolate Licensed Immunoglobulin;

(d)                                 on its own behalf and on behalf of a DYAX
Development Partner or DYAX Collaborator, use the XOMA Expression Technology in
connection with the use of Licensed Antibody Phage Display Materials to make or
have made Research Quantities of Licensed Immunoglobulin;

(e)                                  on its own behalf and on behalf of a DYAX
Development Partner or DYAX Collaborator, use Licensed Immunoglobulin or
Licensed Immunoglobulin Information to research and develop, make, have made,
use, offer for sale, sell and have sold, import and have imported Products for
use in the treatment, prophylaxis, diagnosis or monitoring of a human disease
state or condition; and

6


--------------------------------------------------------------------------------


(f)                                    on its own behalf and on behalf of a DYAX
Development Partner, to make, have made, use, offer for sale, sell and have
sold, import and have imported Products for use in the treatment, prophylaxis,
diagnosis or monitoring of a human disease state or condition.

For the sake of clarity, (i) the licenses granted in Section 2.1 are personal to
DYAX and are to be used on behalf of any DYAX Collaborator or Development
Partner of DYAX only in respect of or in connection with the activities that
such DYAX Collaborator or Development Partner of DYAX is engaged in that are the
basis for meeting the definition of DYAX Collaborator or Development Partner of
DYAX, as the case may be, and not any other activities, and (ii) without
limiting the foregoing, the license granted in Section 2.1(f) is not to be used
on behalf of any DYAX Collaborator or any other Third Party that is not a
Development Partner of DYAX.

2.2           XOMA Transfer to DYAX. Within thirty (30) days of the Effective
Date of this Agreement, XOMA shall transfer to DYAX, at a reasonable place and
time of DYAX’s direction, the materials identified on Schedule 2.2.

2.3           Covenant Not To Sue. In partial consideration for the payments set
forth in Sections 4.1 and 4.2, XOMA covenants that it shall not initiate or
permit any Third Party over whom it has control to initiate or assist in any way
in the initiation or prosecution of any action asserting a claim of infringement
under the XOMA Patent Rights or misappropriation of the XOMA Know-How against
DYAX, any Development Partner of DYAX or any DYAX Collaborator solely to the
extent reasonably necessary to permit the authorized use of Licensed Antibody
Phage Display Materials, Licensed Immunoglobulins or Licensed Immunoglobulin
Information for activities or in a manner otherwise permitted under the
provisions of this Agreement. The parties agree that the covenant not to sue
provided by this Section 2.3 (i) is a covenant that transfers with any
assignment or sale of, or grant of an exclusive license (with the right to
enforce) under, the applicable XOMA Patent Rights by XOMA and (ii) without
limiting or expanding the provisions of Section 9.2, shall be binding upon any
permitted successors or assigns of XOMA. XOMA agrees to use commercially
reasonable efforts to assist DYAX in recording in a form reasonably acceptable
to XOMA the covenant not to sue provided by this Section 2.3, as permitted, with
the U.S. Patent and Trademark Office. The covenant not to sue provided by this
Section 2.3:

(a)                                  shall not extend to the use of the XOMA
Expression Technology to make any amount of a Licensed Immunoglobulin or Product
other than Research Quantities; provided, however, that this limitation shall
not preclude the manufacture, in commercial quantities, of a Licensed
Immunoglobulin discovered using the XOMA Expression Technology in accordance
with this Agreement when produced in a production system other than a
prokaryote;

(b)                                 is personal to DYAX, such Development
Partner of DYAX and such DYAX Collaborator and cannot be assigned or
transferred;

7


--------------------------------------------------------------------------------


(c)                                  does not constitute a release or waiver of
past, present or future infringement of the XOMA Patent Rights or
misappropriation of the XOMA Know-How by DYAX or any Third Party, including,
without limitation, any DYAX Collaborator acting outside of the scope of the
written agreement with DYAX provided for in Section 2.5; and

(d)                                 shall become void and without effect as to
any entity or person who claims its benefit but fails to materially discharge or
comply with any term of its written agreement with DYAX provided for in Section
2.5.

2.4           No Implied Rights. Only the rights and licenses granted pursuant
to the express terms of this Agreement shall be of any legal force or effect. No
license or other rights shall be deemed to have been granted to DYAX, a
Development Partner of DYAX or a DYAX Collaborator other than as expressly
provided for in this Agreement. For the avoidance of doubt, the grants of rights
made pursuant to Sections 2.1 and 2.3 do not include, and expressly exclude, the
following:

(a)                                 any right or license under the XOMA Patent
Rights and the XOMA Know-How to engage in any activities on behalf of or in
collaboration with any Third Party, other than a Development Partner of DYAX or
a DYAX Collaborator;

(b)                                any right or license under the XOMA Patent
Rights and the XOMA Know-How to use the XOMA Expression Technology to make or
have made any amount of a Licensed Immunoglobulin or Product other than Research
Quantities; provided, however, that DYAX or, as applicable, a DYAX Collaborator
shall be permitted to make or have made any Licensed Immunoglobulin by any means
of its selection other than those which otherwise infringe a Valid Claim of the
XOMA Patent Rights or utilize the XOMA Know-How; and/or

(c)                                 any right to release any Third Party,
including a Development Partner of DYAX or a DYAX Collaborator, from any claim
of infringement under the XOMA Patent Rights.

2.5           Transfer Restrictions.

(a)  DYAX shall not undertake any Antibody Phage Display activities on behalf of
a Third Party or Dispose of Licensed Antibody Phage Display Materials or the
product of the practice of any method within the scope of the XOMA Patents
(“Transferred Materials”) to any Third Party until such time as such Third Party
has entered into a written agreement with DYAX pursuant to which such Third
Party acknowledges and expressly agrees:

(i)                                   that the “first sale” doctrine does not
apply to any such Disposition;

8


--------------------------------------------------------------------------------


(ii)                                  to further Dispose of Transferred
Materials only to a Third Party who otherwise meets the definition of a
Development Partner or DYAX Collaborator and who executes a written agreement in
which its undertakes all of the obligations applied to the transferring party,
provided, however, that this Section 2.5(a)(ii) shall not apply to the
Disposition of any Licensed Immunoglobulin where such Third Party is not a Dyax
Development Partner and no royalty is or will otherwise be due under Section
4.1;

(iii)                               that the covenant not to sue provided by
Section 2.3 does not extend use of the XOMA Expression Technology to make any
amount of a Licensed Immunoglobulin or Product other than Research Quantities;

(iv)                              that the covenant not to sue provided by
Section 2.3 does not constitute a release or waiver of past, present or future
infringement of the XOMA Patent Rights or misappropriation of the XOMA Know-How
by such Third Party;

(v)                                 that the covenant not to sue provided by
Section 2.3 shall be subject to such Third Party’s compliance with Section 8.4;

(vi)                              that the covenant not to sue provided by
Section 2.3 is personal to such Third Party (as a DYAX Collaborator or DYAX
Development Partner) and cannot be assigned or transferred;

(vii)                           that the covenant not to sue provided by Section
2.3 shall become void and without effect as to any entity or person who claims
its benefit but fails to materially discharge or comply with the foregoing
provisions; and

(viii)                        that XOMA shall be an intended third party
beneficiary with respect to the foregoing provisions.

(b)           Without expanding or limiting the scope of the licenses and
covenants not to sue granted by this Agreement, the provisions of Section 2.5(a)
requiring a written agreement prior to any Disposition of any Transferred
Materials shall not apply to a transfer of (i) a Licensed Immunoglobulin
discovered by Dyax to a Third Party who is not a Dyax Development Partner where
the making, selling, offering for sale, importing or exporting of such Licensed
Immunoglobulin will occur under conditions which will not give rise to any
obligation to pay XOMA any royalties under Section 4.1, or (ii) a Licensed
Immunoglobulin discovered exclusively by Dyax to any Third Party where such
Disposition is made pursuant to a bona fide material transfer agreement that
confers no commercial rights to such Third Party for the sole purpose of
permitting such Third Party to evaluate the transferred Licensed Immunoglobulin;
provided, however, that upon the execution of any subsequent agreement relating
to such Licensed Immunoglobulin, as applicable, the provisions of Section 2.5(a)
shall be incorporated therein.

2.6           Reports, Records and Audits.

9


--------------------------------------------------------------------------------


(a)           Thirty (30) days after the end of each calendar quarter,
commencing with the first calendar quarter commencing after the Effective Date
of the Original Agreement, DYAX shall deliver to XOMA a written report which
shall specify the name, address and contact person for each and every DYAX
Collaborator and any person or entity receiving Licensed Antibody Phage Display
Materials or a Licensed Immunoglobulin. The reports delivered by DYAX to XOMA
pursuant to this Section 2.6(a) shall be Confidential Information of DYAX.

(b)           Not later than thirty (30) days after the end of each calendar
year, commencing with the first calendar year to commence after the Effective
Date of the Original Agreement, as and to the extent publicly disclosed by DYAX
(whether in press releases, government filings or otherwise), DYAX shall deliver
to XOMA written materials pertaining to the current status of activities or
compositions of matter as to which DYAX claims the right of license hereunder.

(c)           DYAX shall maintain records fully and properly reflecting those
activities to be reported to XOMA pursuant to Sections 2.6(a) and (b) (the
“Records”), in sufficient detail and in good scientific manner appropriate for
patent, regulatory and manufacturing purposes for at least three (3) years. Upon
the written request of XOMA and not more than once in each calendar year, DYAX
shall permit an independent consultant appointed by XOMA, at XOMA’s expense, to
have access during normal business hours to such of the records of DYAX as may
be reasonably necessary to verify compliance with the terms of this Agreement,
as well as the accuracy of the reports hereunder. DYAX shall certify any
statements by DYAX personnel as to their accuracy and correctness. The
consultant shall not be permitted to see or receive any specific information
concerning targets or antibodies of either DYAX or any of its collaborators and
shall disclose to XOMA only the results and conclusions of its review and the
specific details concerning any discrepancies. No other information shall be
shared by the consultant without the prior consent of DYAX unless disclosure is
required by law, regulation or judicial order.

2.7           Ownership; Enforcement. At all times XOMA will retain ownership of
the XOMA Patent Rights and may use and commercialize such XOMA Patent Rights
itself or with any Third Party. XOMA retains the right, at its sole discretion,
to enforce, maintain and otherwise protect the XOMA Know-How and the XOMA Patent
Rights. In addition to the requirements of Section 2.6, DYAX shall give XOMA
prompt notice of any infringement of any of the XOMA Patent Rights by a Third
Party engaging in a Commercial Antibody Phage Display Business which comes to
DYAX’s attention during the term of this Agreement. DYAX will reasonably
cooperate with XOMA with respect to any actions XOMA may choose to take related
to the enforcement, maintenance or protection of the XOMA Patent Rights.

2.8           Oppositions and/or Appeals to Oppositions. DYAX hereby agrees not
to enter into any opposition to and/or appeal from any decision by the patent
authorities of any country on the XOMA Patent Rights and shall not assist or
otherwise cooperate with another party in any such opposition or appeal.

2.9          Release From Past Infringement. XOMA releases DYAX from any claims,
demands, and rights of action arising out of and/or based upon any act or
omission committed by DYAX prior to the Effective Date of the Original
Agreement, including, without limitation, claims of infringement under

10


--------------------------------------------------------------------------------


the XOMA Patent Rights (the “Release”) and XOMA releases those Third Parties
identified upon Schedule 2.9(i) from any claims, demands, and rights of action
arising out of and based upon any infringement of the XOMA Patent Rights (the
“Third Party Release”): provided, however, that the Release and Third Party
Release provided for in this Section 2.9 shall extend only to claims, demands or
rights of action existing as of the Effective Date of the Original Agreement and
which arose solely out of those activities specified in Schedule 2.9(ii).
Nothing in this Section 2.9 shall be deemed to be a release of any claim, demand
or right of action XOMA may now or in the future have against [*] or any other
entity or person engaged in a Commercial Antibody Phage Display Business or any
of their collaborators (except, in the case of any such collaborator that is
also a collaborator of DYAX, to the extent such collaborator’s activities with
DYAX are directly and exclusively within the scope of the Third Party Release).
The Release and the Third Party Release shall become irrevocable only upon
receipt by XOMA of payment in full by DYAX of all installments of the amounts
set forth in Section 4.1 and shall be revoked in their entirety and null and
void ab initio, immediately and without further action of the parties, in the
event any installment of such amounts is not received by XOMA on or prior to the
fifteenth day following written notice to DYAX from XOMA of DYAX’s breach in the
payment of the full amount of such installment on or prior to the payment date
for such installment as set forth in Section 4.1, regardless of any payment
received thereafter.

ARTICLE 3.   DYAX GRANT OF RIGHTS TO XOMA

3.1           License Grants. Subject to the other terms and conditions of this
Agreement, DYAX hereby grants to XOMA, on its own behalf and on behalf of its
Development Partners, a fully paid up, non-exclusive, royalty-free, worldwide
license under the DYAX Patent Rights, to discover, isolate, optimize, develop,
offer to use, use, offer for sale, sell, make, have made, export and import
Immunoglobulins or products containing or comprising an Immunoglobulin in the
XOMA Field of Use, including without limitation the right to conduct phage
display under the DYAX Patent Rights but excluding the conduct of phage display
as a Commercial Antibody Phage Display Business. XOMA shall not have the right
to sublicense its license rights under the DYAX Patent Rights to any Third
Party. XOMA may not transfer to any Third Party any phage display library the
use of which by XOMA is otherwise licensed hereunder if the use thereof by such
Third Party would infringe a Valid Claim of the DYAX Patent Rights. For the
avoidance of doubt, nothing herein is intended to prevent XOMA from transferring
any Immunoglobulin or any product containing or comprising an Immunoglobulin to
a Development Partner of XOMA or a Third Party working on behalf of XOMA or a
Development Partner of XOMA to make, have made, use, sell, have sold and import
products, provided that the use of such Immunoglobulin or product by the
Development Partner or Third Party does not infringe a Valid Claim of the DYAX
Patent Rights. XOMA is licensed hereby to use phage display materials, including
without limitation phage display libraries, received from any Third Party, free
from any contractual obligations or limitations otherwise applicable thereto, so
long as XOMA otherwise abides by the terms and conditions of this Agreement. Any
use of such phage display materials by XOMA shall be governed in all respects by
the provisions of this Agreement and not the provisions of any agreements
between DYAX and any Third Party providing phage display materials to XOMA.
Furthermore, for the avoidance of doubt, solely within the XOMA Field of Use,
DYAX grants to XOMA, consistent with the other terms and conditions of this
Agreement, a fully paid-

Confidential materials omitted and filed separately with the Securities and
Exchange
Commission. An asterisk in brackets [*] denotes such omission.

11


--------------------------------------------------------------------------------


up, non-exclusive, royalty-free worldwide right and license to use the DYAX
Materials (as defined below).

3.2           Covenant Not To Sue. DYAX covenants that it shall not initiate or
permit any Third Party over whom it has control to initiate or assist in any way
in the initiation or prosecution of any action asserting a claim of infringement
under the DYAX Patent Rights against XOMA or any Development Partner of XOMA or
misappropriation of the DYAX Materials against XOMA solely to the extent such
claims arise out of (a) use of the DYAX Materials by XOMA as permitted under the
provisions of this Agreement or (b) the discovery, isolation, optimization or
development by XOMA, or the manufacture, use, offer for use, sale, offer for
sale, importation and exportation, of any Immunoglobulin or product containing
or comprising an Immunoglobulin which were discovered under conditions which but
for this license would constitute misappropriation or infringement of the DYAX
Patent Rights.

3.3           DYAX Transfer to XOMA.

(a)            DYAX has previously transferred to XOMA, under the terms of the
Original Agreement, all of the materials, including without limitation the
Licensed Antibody Phage Display Materials, specified on Schedule 3.3 of the
Original Agreement.  Within thirty (30) days after the Effective Date of this
Agreement, DYAX shall transfer to XOMA those additional Licensed Antibody Phage
Display Materials specified on Schedule 3.3 hereof.  Collectively, the Licensed
Antibody Phage Display Materials delivered to XOMA under the Original Agreement
and those additional Licensed Antibody Phage Display Materials delivered
hereunder, are referred to herein as the “DYAX Materials.” XOMA will be able to
consult with DYAX scientific staff at $2,500/person-day (based on an eight hour
day) in the use of the DYAX Materials. The cost of all reasonable travel-related
expenses will be fully reimbursed to DYAX by XOMA. The DYAX Materials shall be
Confidential Information subject to Article 5.  For the avoidance of doubt, all
activities of XOMA using the DYAX Materials on or after the Effective Date of
this Agreement shall be subject to the provisions of this Agreement and not the
Original Agreement.

(b)      DYAX represents and warrants that the DYAX Materials comprise the
Licensed Antibody Phage Display Materials, including the know-how and protocols
for using such Licensed Antibody Phage Display Materials, that DYAX customarily
provides to licensees of antibody phage display libraries for screening
purposes.

3.4           Ownership: Enforcement. At all times DYAX will retain ownership or
control of the DYAX Patent Rights and may use and commercialize such DYAX Patent
Rights itself or with any Third Party. DYAX retains the right, at its sole
discretion, to enforce, maintain and otherwise protect the DYAX Patent Rights.
XOMA will reasonably cooperate with DYAX with respect to any actions DYAX may
choose to take related to the enforcement, maintenance or protection of the DYAX
Patent Rights.

3.5           Oppositions and/or Appeals to Oppositions. XOMA hereby agrees not
to enter into any oppositions to and/or appeal from any decision by the patent
authorities of any country on the DYAX Patent Rights and shall not assist or
otherwise cooperate with another party in any such opposition or appeal.

12


--------------------------------------------------------------------------------


ARTICLE 4.          PAYMENTS

4.1           Technology Access and Release Fee. In consideration for the rights
granted to DYAX and DYAX Collaborators pursuant to Sections 2.1, 2.2, 2.3 and
2.9, DYAX has previously paid to XOMA, under the terms of the Original
Agreement, a fee of Three Million Five Hundred Thousand United States Dollars
(US$3,500,000). XOMA hereby acknowledges receipt of such amount. To the extent
that DYAX requires any further assistance in connection with the transfer of
XOMA Expression Technology hereunder, DYAX will be able to consult with XOMA
scientific staff at $2,500/person-day (based on an eight hour day). The cost of
all reasonable travel-related expenses will be fully reimbursed to XOMA by DYAX.

4.2           Royalties.

(a)           During the term of this Agreement, DYAX shall pay to XOMA a
royalty in cash equal to [*] percent ([*]%) of the Net Sales of any Product(s)
in each calendar quarter, commencing with the first calendar quarter ending
after the Effective Date of the Original Agreement. Notwithstanding the
foregoing, no royalty shall be payable on Net Sales by or on behalf of a DYAX
Collaborator that is not a Development Partner of DYAX where neither DYAX nor
any Development Partner of DYAX directly or indirectly sells the Product.

(b)           Royalties due under this Article 4 shall be payable on a
country-by-country and Product-by-Product basis from the First Commercial Sale
of such Product until the expiration of the last-to-expire XOMA Patent Right in
such country with respect to which a Valid Claim covers the manufacture, use,
sale, offer for sale, import or export of such Product or the tenth anniversary
of such First Commercial Sale, whichever is later.

4.3           Commercially Reasonable Efforts. DYAX will use its commercially
reasonable efforts to exploit the XOMA Patent Rights, generate and use Licensed
Antibody Phage Display Materials, conduct Antibody Phage Display, discover,
identify, characterize, develop and commercially launch Licensed Immunoglobulins
and Products and/or maximize the amounts available to be shared with XOMA
pursuant to this Article 4. DYAX shall also use commercially reasonable efforts
to collect or receive any payments or other consideration due to it relating to
any activities that would give rise to an obligation under Section 4.2.

4.4           Payments; Currency. All payments due hereunder shall be paid by
wire transfer in United States dollars in immediately available funds to an
account designated by XOMA. Payments required pursuant to Section 4.2 hereof
shall be due and payable to XOMA when the corresponding Net Sales are received
by DYAX (or any joint venture or similar arrangement in which DYAX is a
participant) and shall be paid within thirty (30) days of the end of each
calendar quarter. If any currency conversion shall be required in connection
with the payment of any royalties hereunder, such conversion shall be made by
using the exchange rate for the purchase of U.S. dollars quoted in the U.S.
version of the Wall Street Journal on the last business day of the calendar
quarter to which such payments relate.

Confidential materials omitted and filed separately with the Securities and
Exchange
Commission. An asterisk in brackets [*] denotes such omission.

13


--------------------------------------------------------------------------------


4.5           Payment Reports. After the First Commercial Sale of a Product on
which royalties are required to be paid hereunder, DYAX shall make quarterly
written reports to XOMA within thirty (30) days after the end of each calendar
quarter, stating in each such report, by country, the number, description, and
aggregate Net Sales of each Product sold during the calendar quarter. XOMA shall
treat all such reports as Confidential Information of DYAX. Concurrently with
the making of such reports, DYAX shall pay XOMA the amounts specified in Section
4.2 hereof.

4.6          Payment Records and Inspection. DYAX shall keep complete, true and
accurate books of account and records for the purpose of determining the amounts
payable under this Agreement. Such books and records shall be kept at the
principal place of business of DYAX for at least three (3) years following the
end of the calendar quarter to which they pertain. Upon the written request of
XOMA and not more than once in each calendar year, DYAX shall permit an
independent consultant appointed by XOMA and reasonably acceptable to DYAX to
have access during normal business hours to such of the records of DYAX as may
be reasonably necessary to verify the accuracy of the royalty reports hereunder
for any year ending not more than thirty-six (36) months prior to the date of
such request, unless a discrepancy is found. The consultant shall disclose to
XOMA only the results and conclusions of its review and the specific details
concerning any discrepancies. No other information shall be shared by the
consultant without the prior consent of DYAX unless disclosure is required by
law, regulation or judicial order. The consultant may be obliged to execute a
reasonable confidentiality agreement prior to commencing any such inspection.
Inspections conducted under this Section 4.6 shall be at the expense of XOMA,
unless an underpayment exceeding five percent (5%) of the amount stated for the
full period covered by the inspection is identified, in which case all
out-of-pocket costs relating to the inspection will be paid promptly by DYAX.
Any underpayments or unpaid amounts discovered by such inspections or otherwise
will be paid promptly by DYAX, with interest from the date(s) such amount(s)
were due at a rate equal to the lesser of the prime rate reported by the Bank of
America plus two percent (2%) or the highest interest rate permitted under
applicable law.

ARTICLE 5.          CONFIDENTIALITY

5.1           Confidential Information. Except as expressly provided herein, the
parties agree that, for the term of this Agreement and for five (5) years
thereafter, the receiving party shall keep completely confidential and shall not
publish or otherwise disclose and shall not use for any purpose except for the
purposes contemplated by this Agreement any Confidential Information furnished
to it by the disclosing party hereto, except to the extent that it can be
established by the receiving party by written proof that such Confidential
Information:

(a)                                  was already known to the receiving party,
other than under an obligation of confidentiality, at the time of disclosure;

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving party;

14


--------------------------------------------------------------------------------


(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure other than through any
act or omission of the receiving party in breach of this Agreement; or

(d)                                 was subsequently lawfully disclosed to the
receiving party by a person other than a party hereto.

5.2           Permitted Use and Disclosures. Each party hereto may use or
disclose information disclosed to it by the other party to the extent such use
or disclosure is reasonably necessary in complying with applicable law or
government regulations or conducting clinical trials; provided, however, that if
a party is required to make any such disclosure of another party’s Confidential
Information, other than pursuant to a confidentiality agreement, it will give
reasonable advance notice to the latter party of such disclosure and, will use
its reasonable efforts to secure confidential treatment of such information
prior to its disclosure (whether through protective orders or otherwise).
Attached hereto as Schedule 5.2 is a redacted copy of this Agreement which DYAX
shall be free, without obtaining any consent from XOMA, to provide to Third
Parties who indicate an interest in becoming a DYAX Collaborator or a
Development Partner of DYAX.

5.3           Confidential Terms. Except as expressly provided herein, each
party agrees not to disclose any terms of this Agreement to any Third Party
without the consent of the other party; provided, that disclosures may be made
as required by securities or other applicable laws, or to a party’s accountants,
attorneys and other professional advisors.

ARTICLE 6.          REPRESENTATIONS AND WARRANTIES

6.1           Representations and Warranties.

(a)           XOMA represents and warrants to DYAX that: (i) it is the sole and
exclusive owner or exclusive licensee of all right, title and interest in the
XOMA Patent Rights; (ii) XOMA has the legal right, authority and power to enter
into this Agreement; (iii) this Agreement shall constitute a valid and binding
obligation of XOMA enforceable in accordance with its terms; and (iv) the
performance of obligations under this Agreement by XOMA shall not result in a
breach of any agreements, contracts or other arrangements to which it is a
party.

(b)      DYAX represents and warrants to XOMA that: (i) it is the sole and
exclusive owner or exclusive licensee of all right, title and interest in the
DYAX Patent Rights, (ii) DYAX has the legal right, authority and power to enter
into this Agreement; (iii) this Agreement shall constitute a valid and binding
obligation of DYAX enforceable in accordance with its terms; and (iv) the
performance of obligations under this Agreement by DYAX shall not result in a
breach of any agreements, contracts or other arrangements to which it is a
party.

6.2           Disclaimer. Nothing in this Agreement is or shall be construed as:

15


--------------------------------------------------------------------------------


(a)                                 A warranty or representation by XOMA or DYAX
as to the validity or scope of any claim or patent within the XOMA Patent Rights
or the DYAX Patent Rights, as the case may be;

(b)                                A warranty or representation that anything
made, used, sold, or otherwise disposed of under any license granted in this
Agreement is or will be free from infringement of any patent rights or other
intellectual property right of any Third Party;

(c)                                 An obligation to bring or prosecute actions
or suits against Third Parties for infringement of any of the XOMA Patent Rights
or the DYAX Patent Rights;

(d)                                An obligation to maintain any patent or to
continue to prosecute any patent application included within the XOMA Patent
Rights or the DYAX Patent Rights in any country; or

(e)                                 Granting by implication, estoppel, or
otherwise any licenses or rights under patents or other rights of XOMA, DYAX or
Third Parties, regardless of whether such patents or other rights are dominant
or subordinate to any patent within the XOMA Patent Rights or the DYAX Patent
Rights, as the case may be.

6.3           No Other Warranties. EXCEPT AS OTHERWISE SET FORTH IN SECTION 6.1
ABOVE, NEITHER PARTY HERETO MAKES ANY WARRANTIES WITH RESPECT TO ANY OF THE
PATENT RIGHTS, MATERIALS OR KNOW-HOW LICENSED HEREUNDER, EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY
SPECIFICALLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY, OF
FITNESS FOR A PARTICULAR PURPOSE, OF VALIDITY OF SUCH PATENT RIGHTS, MATERIALS
OR KNOW-HOW, ARISING FROM COURSE OF DEALING OR OF NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.

6.4           Certain Agreements.   DYAX represents and warrants that it has in
its possession, and agrees that throughout the term of this Agreement it will
maintain in an accessible location, true, complete and legible copies of each of
the agreements set forth on Schedule 2.9 as in effect on the Effective Date of
the Original Agreement, including all schedules, exhibits and other similar
documents necessary for the correct interpretation of the provisions thereof.

ARTICLE 7.          [RESERVED]

ARTICLE 8.          TERM AND TERMINATION

8.1           Term. Subject to Sections 8.5 and 8.6 hereof, the term of this
Agreement will commence on the Effective Date and (a) with regard to the license
rights granted to XOMA by DYAX pursuant to

16


--------------------------------------------------------------------------------


Article 3, this Agreement shall remain in full force and effect until the last
to expire of the DYAX Patent Rights, unless earlier terminated by DYAX pursuant
to Section 8.2, 8.3 or 8.4; provided, however, that upon such expiration and
absent any earlier termination pursuant to Section 8.2, 8.3 or 8.4, XOMA shall
have a royalty-free, fully paid up right and license to continue to use the DYAX
Materials as permitted by Article 3; and (b) with regard to the license and
other rights granted to DYAX and any DYAX Collaborators or Development Partners
of DYAX by XOMA pursuant to Article 2, this Agreement shall remain in full force
and effect until the last to expire of the XOMA Patent Rights or the tenth
anniversary of the First Commercial Sale of the last Product to be launched,
whichever is later, unless earlier terminated by XOMA pursuant to Section 8.2,
8.3 or 8.4; provided, however, that, to the extent any of the XOMA Know-How is
not included in the XOMA Patent Rights, upon such expiration and absent any
earlier termination pursuant to Section 8.2, 8.3 or 8.4, DYAX shall have a
royalty-free, fully paid up right and license to continue to use the XOMA
Know-How as permitted by Article 2 .

8.2           Termination for Material Breach. With regard to (a) the license
rights granted to XOMA by DYAX pursuant to Article 3, or (b) the license and
other rights granted to DYAX and any DYAX Collaborators or Development Partners
of DYAX by XOMA pursuant to Article 2, this Agreement may be terminated by
either DYAX or XOMA upon any material breach by XOMA or DYAX, as the case may
be, of any material obligation or condition of the Agreement, in either case
effective fifteen (15) days after giving notice to the breaching party of such
termination in the case of a payment breach and sixty (60) days after giving
written notice to the breaching party of such termination in the case of any
other breach, which notice shall describe such breach in reasonable detail. The
foregoing notwithstanding, if such breach is cured or shown to be non-existent
within the aforesaid fifteen (15) or sixty (60) day period, the notice shall be
deemed automatically withdrawn and of no effect and the notifying party shall
provide written notice to the breaching party of the withdrawal. A termination
of the breaching party’s rights and licenses pursuant to this Section 8.2 shall
not effect the non-breaching party’s rights and licenses, which shall continue
until otherwise terminated in accordance with this Agreement.

8.3           Termination for Insolvency.  If voluntary or involuntary
proceedings by or against either party are instituted in bankruptcy under any
insolvency law, or a receiver or custodian is appointed for either party, or
proceedings are instituted by or against either party for corporate
reorganization or the dissolution of such party, which proceedings, if
involuntary, shall not have been dismissed within sixty (60) days after the date
of filing, or if either party makes an assignment for the benefit of creditors,
or substantially all of the assets of either party are seized or attached and
not released within sixty (60) days thereafter, the other party may immediately
terminate this Agreement effective upon notice of such termination.

8.4           Contested Validity. If DYAX, a DYAX Collaborator or any person or
entity controlled by any of the foregoing contests the validity or
enforceability of any of the XOMA Patent Rights licensed hereunder, XOMA shall
have the right to terminate all of the rights and licenses hereby granted to
DYAX and any DYAX Collaborator under the XOMA Patent Rights; provided, however,
that in the event a DYAX Collaborator contests the validity or enforceability of
any of the XOMA Patent Rights licensed hereunder other than at the direction,
and without the assistance or other involvement, of DYAX, then the foregoing
termination right of XOMA shall apply only to the rights hereby granted to such
DYAX

17


--------------------------------------------------------------------------------


Collaborator. If XOMA or any person or entity controlled by XOMA contests the
validity or enforceability of any of the DYAX Patent Rights licensed hereunder,
DYAX shall have the right to terminate all of the rights and licenses hereby
granted to XOMA under the DYAX Patent Rights.

8.5           Effect of Termination.

(a)            Termination of this Agreement shall not release any party hereto
from any liability which, at the time of such termination, has already accrued
to the other party or which is attributable to a period prior to such
termination nor preclude either party from pursuing any rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement. It is understood and agreed that monetary damages may not be a
sufficient remedy for any breach of this Agreement and that the non-breaching
party may be entitled to injunctive relief as a remedy for any such breach. Such
remedy shall not be deemed to be the exclusive remedy for any such breach of
this Agreement, but shall be in addition to all other remedies available at law
or in equity.

(b)           Upon any termination of this Agreement, DYAX and XOMA shall
promptly return to the other party all Confidential Information received from
the other party (except that each party may retain one copy for its files solely
for the purpose of determining its rights and obligations hereunder).

(c)           Except as expressly provided in Sections 8.1 and 8.2, all licenses
granted under Article 2 hereof shall terminate and be of no further effect upon
the termination of this Agreement.

8.6           Survival. Sections 2.6(c), 2.7, 2.8, 2.9, 3.3, 3.4, 3.5, 4.2, 4.4,
4.5, 4.6, 8.2, 8.5 and 8.6, and Articles 1, 5, 6 and 9 of this Agreement shall
survive any termination hereof. Without limiting the foregoing, Article 2 of
this Agreement shall survive any termination hereof by DYAX, and Article 3 of
this Agreement shall survive any termination hereof by XOMA.

ARTICLE 9.          MISCELLANEOUS PROVISIONS

9.1           Governing Laws. This Agreement and any dispute, including without
limitation any arbitration, arising from the performance or breach hereof shall
be governed by and construed and enforced in accordance with the laws of the
state of New York, without reference to conflicts of laws principles.

9.2           Assignment. Neither party may transfer or assign this Agreement,
directly or indirectly, or any of its rights hereunder without the prior written
consent of the other party, other than (a) to one or more Affiliates, (b) to a
successor of XOMA Ltd. under a Change in Control of XOMA Ltd. or to a successor
of DYAX Corp. under a Change in Control of DYAX Corp. to which Section 9.3 does
not apply, or (c) to a Third Party in connection with the transfer or sale of
all or substantially all or its business relating to antibody selection,
development and production and the provision of related services (other than (i)
with respect to such a transfer or sale by DYAX, such a transfer or sale to any
Person listed or described in Section 9.3 and (ii) with respect to such a
transfer or sale by XOMA, such a transfer or sale to [*]. Any such attempted
transfer or assignment in violation of this Section 9.2 shall be void; provided,
that in the event of a permitted Change in Control, the original party’s (or its
successor’s) obligations hereunder shall

Confidential materials omitted and filed separately with the Securities and
Exchange
Commission. An asterisk in brackets [*] denotes such omission.

18


--------------------------------------------------------------------------------


continue. This Agreement shall be binding upon and inure to the benefit of the
parties and their permitted successors and assigns.

9.3           Certain Changes in Control. Notwithstanding any other provision of
this Agreement to the contrary, the license and other rights granted pursuant to
Article 2 shall automatically terminate, without further action by the parties,
in the event of (a) a transaction or series of related transactions in which [*]
is a party and which results in a Change of Control of DYAX, or (b) a
transaction or series of related transactions in which DYAX is a party and which
results in a Change in Control of a person or entity described in clause (a)
above.

9.4           Waiver. No waiver of any rights shall be effective unless
consented to in writing by the party to be charged and the waiver of any breach
or default shall not constitute a waiver of any other right hereunder or any
subsequent breach or default.

9.5           Severability. In the event that any provisions of this Agreement
are determined to be invalid or unenforceable by a court of competent
jurisdiction, the remainder of the Agreement shall remain in full force and
effect without said provision.

9.6           Notices. All notices, requests and other communications hereunder
shall be in writing and shall be delivered or sent in each case to the
respective address specified below, or such other address as may be specified in
writing to the other party hereto, and shall be effective on receipt:

DYAX:

 

DYAX Corp.

 

 

300 Technology Square

 

 

Cambridge, MA 02139

 

 

U.S.A.

 

 

Attn: General Counsel

 

 

 

XOMA:

 

XOMA Ireland Limited

 

 

Shannon Airport House

 

 

Shannon, County Clare

 

 

Ireland

 

 

Attn: Company Secretary

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Cahill Gordon & Reindel LLP

 

 

80 Pine Street

 

 

New York, NY 10005

 

 

U.S.A.

 

 

Attn: Geoffrey E. Liebmann

 

Confidential materials omitted and filed separately with the Securities and
Exchange
Commission. An asterisk in brackets [*] denotes such omission.

19


--------------------------------------------------------------------------------


9.7           Independent Contractors. Both parties are independent contractors
under this Agreement. Nothing contained in this Agreement is intended nor is to
be construed so as to constitute XOMA or DYAX as partners or joint venturers
with respect to this Agreement.  Except as expressly provided herein, neither
party shall have any express or implied right or authority to assume or create
any obligations on behalf of or in the name of the other party or to bind the
other party to any other contract, agreement, or undertaking with any third
party.

9.8           Compliance with Laws. In exercising their rights under this
license, the parties shall comply in all material respects with the requirements
of any and all applicable laws, regulations, rules and orders of any
governmental body having jurisdiction over the exercise of rights under this
Agreement.

9.9           Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by one party to the other are, for all purposes of Section 365(n)
of Title XI of the United States Code (“Title XI”), licenses of rights to
“intellectual property” as defined in Title XI. During the term of this
Agreement each party shall create and maintain current copies to the extent
practicable of all such intellectual property. If a bankruptcy proceeding is
commenced by or against one party under Title XI, the other party shall be
entitled to a copy of any and all such intellectual property and all embodiments
of such intellectual property, and the same, if not in the possession of such
other party, shall be promptly delivered to it (a) upon such party’s written
request following the commencement of such bankruptcy proceeding, unless the
party subject to such bankruptcy proceeding, or its trustee or receiver, elects
within thirty (30) days to continue to perform all of its obligations under this
Agreement, or (b) if not delivered as provided under clause (a) above, upon such
other party’s request following the rejection of this Agreement by or on behalf
of the party subject to such bankruptcy proceeding.  If a party has taken
possession of all applicable embodiments of the intellectual property of the
other party pursuant to this Section 9.9 and the trustee in bankruptcy of the
other party does not reject this Agreement, the party in possession of such
intellectual property shall return such embodiments upon request. If a party
seeks or involuntarily is placed under Title XI and the trustee rejects this
Agreement as contemplated under 11 U.S.C. 365(n)(1), the other party hereby
elects, pursuant to Section 365(n) of Title XI, to retain all rights granted to
it under this Agreement to the extent permitted by law.

9.10         Use of Name. Neither party shall use the name or trademarks of the
other party, except to the extent that a party is permitted to use the
Confidential Information of the other party pursuant to Article 5, without the
prior written consent of such other party.

9.11         Further Actions. Each party agrees to execute, acknowledge and
deliver such further instruments, and do such other acts, as may be necessary
and appropriate in order to carry out the purposes and intent of this Agreement.

9.12         Entire Agreement: Amendment. This Agreement, together with the
agreement of XOMA contained in that certain letter agreement, dated July 24,
2006 (which agreement shall also have effect with respect to this Agreement),
constitutes the entire and exclusive Agreement between the parties with respect
to the subject matter hereof and supersedes and cancels all previous
discussions, agreements,

20


--------------------------------------------------------------------------------


commitments and writings in respect thereof. No amendment or addition to this
Agreement shall be effective unless reduced to writing and executed by the
authorized representatives of the parties.

9.13         Arbitration.

(a)            Solely with respect to any dispute between the parties to this
Agreement (other than any dispute which arises out of or relates to
infringement, validity and/or enforceability of the XOMA Patent Rights or the
DYAX Patent Rights) upon ten (10) days written notice, any party involved in the
dispute may initiate arbitration by giving notice to that effect to the other
party or parties involved in the dispute and by filing the notice with the
American Arbitration Association or its successor organization (“AAA”) in
accordance with its Commercial Arbitration Rules. Such dispute shall then be
settled by arbitration in New York, New York, in accordance with the Commercial
Arbitration Rules of the AAA or other rules agreed to by the parties involved in
the dispute, by a panel of three neutral arbitrators, who shall be selected by
the parties involved in the dispute using the procedures for arbitrator
selection of the AAA.

(b)           The parties acknowledge that this Agreement evidences a
transaction involving interstate commerce. Insofar as it applies, the United
States Arbitration Act shall govern the interpretation of, enforcement of, and
proceedings pursuant to the arbitration clause in this Agreement. Except insofar
as the United States Arbitration Act applies to such matters, the agreement to
arbitrate set forth in this Section 9.13 shall be construed, and the legal
relations among the parties shall be determined in accordance with, the
substantive laws of the State of New York.

(c)           The panel shall render its decision and award, including a
statement of reasons upon which such award is based, within thirty (30) days
after the arbitration hearing. The decision of the panel shall be determined by
majority vote among the arbitrators, shall be in writing and shall be binding
upon the parties involved in the dispute, final and non-appealable.  Judgment
upon the award rendered by the panel may be entered in any court having
jurisdiction thereof in accordance with Section 9.14(a).

(d)           Except as provided under the United States Arbitration Act and
with respect to the infringement, validity and/or enforceability of the XOMA
Patent Rights or the DYAX Patent Rights, no action at law or in equity based
upon any dispute that is subject to arbitration under this Section 9.13 shall be
instituted.

(e)           All expenses of any arbitration pursuant to this Section 9.13,
including fees and expenses of the parties’ attorneys, fees and expenses of the
arbitrators, and fees and expenses of any witness or the cost of any proof
produced at the request of the arbitrators, shall be paid by the non-prevailing
party.

9.14         Venue; Jurisdiction.

(a)           Any action or proceeding brought by either party seeking to
enforce any provision of, or based on any right arising out of, this Agreement
must be brought against any of the parties in

21


--------------------------------------------------------------------------------


the courts of the State of New York. Each party (i) hereby irrevocably submits
to the jurisdiction of the state courts of the State of New York and to the
jurisdiction of any United States District Court in the State of New York, for
the purpose of any suit, action, or other proceeding arising out of or based
upon this Agreement or the subject matter hereof brought by any party or its
successors or assigns, (ii) hereby waives, and agrees not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action, or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action, or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court, and (iii)
hereby waives and agrees not to seek any review by any court of any other
jurisdiction that may be called upon to grant an enforcement of the judgment of
any such New York state or federal court.

(b)           Process in any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement may be served
on any party anywhere in the world. Each party consents to service of process by
registered mail at the address to which notices are to be given pursuant to
Section 9.6. Nothing herein shall affect the right of a party to serve process
in any other manner permitted by applicable law. Each party further agrees that
final judgment against it in any such action or proceeding arising out of or
relating to this Agreement shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States of America by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the fact and of the amount of its liability.

(c)           Each party agrees that it shall not, and that it shall instruct
those in its control not to, take any action to frustrate or prevent the
enforcement of any writ, decree, final judgment, award (arbitral or otherwise)
or order entered against it with respect to this Agreement, the XOMA Patent
Rights or the DYAX Patent Rights and shall agree to be bound thereby as if
issued or executed by a competent judicial tribunal having personal jurisdiction
situated in its country of residence or domicile.

9.15         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

22


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, XOMA and DYAX have executed this Agreement in duplicate
originals by duly authorized officers.

DYAX CORP.

 

XOMA IRELAND LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ Ivana Magovcevic-Liebisch

 

By:

/s/ Alan Kane

 

Name:

Ivana Magovcevic-Liebisch

 

Alan Kane, Director

Title:

General Counsel and Executive Vice

 

duly authorized for and on behalf of XOMA

 

   President, Corporate Communications

 

Ireland Limited in the presence of:

 

 

 

 

 

 

 

/s/ Niamh Coghlan

 

 

23


--------------------------------------------------------------------------------


SCHEDULE 1.9

Dyax Patent Rights

 

Country

 

Application/
Publication No.

 

Filing Date

 

Patent No.

 

Issue Date

 

Expiration
Date

US

 

07/664,989

 

03/01/91

 

5,223,409

 

06/29/93

 

06/29/10

US

 

08/009,319

 

01/26/93

 

5,403,484

 

04/04/95

 

04/04/12

US

 

08/057,667

 

06/18/93

 

5,571,698

 

11/05/96

 

06/29/10

US

 

08/415,922

 

04/03/95

 

5,837,500

 

11/17/98

 

06/29/10

US

 

09/781,988

 

02/14/01

 

6,979,538

 

12/27/05

 

06/29/10

US

 

09/893,878

 

06/29/01

 

 

 

 

 

 

US

 

10/126,544

 

04/22/02

 

 

 

 

 

 

US

 

10/207,797

 

07/31/02

 

 

 

 

 

 

US

 

08/821,498

 

03/21/97

 

6,326,155

 

12/04/01

 

 

 

PCT

 

PCT/US89/03731
W090/02809 (pub)

 

 

09/01/89

 

 

 

 

National Phase

 

 

EP

 

89910702.3

 

09/01/89

 

EP 436,597

 

04//02/97

 

Revoked

 

EP

 

Divisional 96/112867.5
768377 (pub)

 

 

09/01/89

 

 

 

 

 

 

Abandoned

EP

 

Divisional 00106289.2

 

09/01/89

 

 

 

 

 

Abandoned

 

EP

 

Divisional 05000796.2
EP1541682

 

 

09/01/89

 

 

 

 

 

 

Published

 

Japan

 

510087/1989
JP4502700 (pub)

 

 

09/01/89

 

 

3771253

 

 

02/17/06

 

 

09/01/09

Canada

 

610,176

 

09/01/89

 

1,340,288

 

01/27/99

 

09/01/09

Canada

 

2105300

 

02/27/92

 

2105300

 

09/02/1992

 

02/27/12

Ireland

 

IR89/2834

 

09/04/89

 

 

 

 

 

 

Israel

 

91501

 

09/01/89

 

91501

 

06/11/98

 

09/01/09

Israel

 

Divisional 120,941

 

09/01/89

 

120,941

 

09/20/2005

 

09/01/09

Israel

 

Divisional 120,940

 

09/01/89

 

120,940

 

09/20/2005

 

09/01/09

Israel

 

Divisional 120,939

 

09/01/89

 

120,939

 

10/25/2001

 

09/01/09

 

PCT

 

US92/01539
W092/15679 (pub)

 

 

02/28/92

 

 

 

 

National Phase

 

 

EP

 

92/908799.7

 

02/28/92

 

0 573 611

 

03/17/04

 

02/28/12

EP

 

04/006079.0

 

02/28/92

 

 

 

 

 

 

Japan

 

508216/1992

 

02/28/92

 

3447731

 

07/04/03

 

02/28/12

Japan

 

130929

 

05/09/03

 

 

 

 

 

 

Japan

 

507558

 

02/27/92

 

 

 

 

 

 

 

24


--------------------------------------------------------------------------------


SCHEDULE 1.24

XOMA Patent Rights

Title: Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use

Inventors:             Robinson, Liu, Horwitz, Wall, Better

1)                                      Based on PCT/US86/02269, which is a
continuation-in-part of U.S. Application No. 06/793,980 filed November 1, 1985
(abandoned).

COUNTRY

 

APPLICATION NO.

 

PATENT NO.

Australia

 

65981/86

 

Issued 606,320

Denmark

 

3385/87

 

Issued PR 175680 B1

Taiwan

 

75105650

 

Expired

*United States

 

06/793,980

 

 

*United States

 

U.S. National Phase of PCT/US86/02269

 

 

--------------------------------------------------------------------------------

*Cases abandoned in favor of a continuing application.

2)             Based on PCT/US88/02514, which corresponds to U.S. Application
No. 07/077,528, which is a continuation-in-part PCT/US86/02269 (abandoned),
which is a continuation-in-part of U.S. Application No. 06/793,980 (abandoned).

COUNTRY

 

APPLICATION NO.

 

PATENT NO.

Australia

 

23244/88

 

Issued 632,462

Canada

 

572,398

 

Granted 1,341,235

Denmark

 

192/90

 

Granted 174824

Denmark

 

200301155

 

Granted PR 175654 B1

Denmark

 

200301156

 

Granted PR 175581 B1

Europe

 

EP 88907510.7

 

Granted EP 0371998

Austria

 

EP 88907510.7

 

Granted EP 0371998

Belgium

 

EP 88907510.7

 

Granted EP 0371998

France

 

EP 88907510.7

 

Granted EP 0371998

Germany

 

EP 88907510.7

 

Granted P 3888186.1

Italy

 

EP 88907510.7

 

Granted EP 0371998

Luxembourg

 

EP 88907510.7

 

Granted EP 0371998

Netherlands

 

EP 88907510.7

 

Granted EP 0371998

Sweden

 

EP 88907510.7

 

Granted EP 0371998

Switzerland/ Liechtenstein

 

EP 88907510.7

 

Granted EP 0371998

United Kingdom

 

EP 88907510.7

 

Granted EP 0371998

Europe

 

EP 93100041.8

 

Granted EP 0550400

Austria

 

EP 93100041.8

 

Granted EP 0550400

Belgium

 

EP 93100041.8

 

Granted EP 0550400

France

 

EP 93100041.8

 

Granted EP 0550400

Germany

 

EP 93100041.8

 

Granted P 3855421.6

Italy

 

EP 93100041.8

 

Granted EP 0550400

Luxembourg

 

EP 93100041.8

 

Granted EP 0550400

Netherlands

 

EP 93100041.8

 

Granted EP 0550400

Sweden

 

EP 93100041.8

 

Granted EP 0550400

Switzerland/ Liechtenstein

 

EP 93100041.8

 

Granted EP 0550400

United Kingdom

 

EP 93100041.8

 

Granted EP 0550400

Europe

 

EP 95119798.7

 

Granted EP 0731167

Austria

 

EP 95119798.7

 

Granted EP 0731167

Belgium

 

EP 95119798.7

 

Granted EP 0731167

France

 

EP 95119798.7

 

Granted EP 0731167

Germany

 

EP 95119798.7

 

Granted P 3856440.12

Italy

 

EP 95119798.7

 

Granted EP 0731167

Luxembourg

 

EP 95119798.7

 

Granted EP 0731167

Netherlands

 

EP 95119798.7

 

Granted EP 0731167

Sweden

 

EP 95119798.7

 

Granted EP 0731167

Switzerland/ Liechtenstein

 

EP 95119798.7

 

Granted EP 0731167

United Kingdom

 

EP 95119798.7

 

Granted EP 0731167

Japan

 

506481/88

 

Granted 2991720

*United States

 

07/077,528

 

 

--------------------------------------------------------------------------------

*Cases abandoned in favor of a continuing application.

25


--------------------------------------------------------------------------------


3)                                      Based on U.S. Application No. 07/501,092
filed March 29, 1990, which is a continuation-in-part of U.S. Application No.
07/077,528 (Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and
Use; Robinson, Liu, Horwitz, Wall, Better) and of U.S. Application No.
07/142,039 (Novel Plasmid Vector with Pectate Lyase Signal Sequence; Lei,
Wilcox).

COUNTRY

 

APPLICATION NO.

 

PATENT NO.

*United States

 

07/501,092

 

 

*United States

 

07/987,555

 

 

*United States

 

07/870,404

 

 

*United States

 

08/020,671

 

 

*United States

 

09/722,425

 

Abandoned

*United States

 

09/722,315

 

Abandoned

United States

 

08/235,225

 

5,618,920

United States

 

08/299,085

 

5,595,898

United States

 

08/472,691

 

6,204,023

United States

 

08/467,140

 

5,698,435

United States

 

08/450,731

 

5,693,493

United States

 

08/466,203

 

5,698,417

United States

 

10/040,945

 

Pending

--------------------------------------------------------------------------------

*Cases abandoned in favor of a continuing application.

Title:      AraB Promoters and Method of Producing Polypeptides, Including
Cecropins, by Microbiological Techniques

26


--------------------------------------------------------------------------------


Inventors:              Lai, Lee, Lin, Ray, Wilcox

Based on PCT/US86/00131, which is a continuation-in-part of U.S. Application No.
06/695,309 filed January 28, 1985 (abandoned).

COUNTRY

 

APPLICATION NO.

 

PATENT NO.

Europe

 

EP 86900983.7

 

Granted EP 0211047

Austria

 

EP 86900983.7

 

Granted EP 0211047

Belgium

 

EP 86900983.7

 

Granted EP 0211047

France

 

EP 86900983.7

 

Granted EP 0211047

Germany

 

EP 86900983.7

 

Granted P3689598.9-08

Italy

 

EP 86900983.7

 

Granted EP 0211047

Luxembourg

 

EP 86900983.7

 

Granted EP 0211047

Netherlands

 

EP 86900983.7

 

Granted EP 0211047

Sweden

 

EP 86900983.7

 

Granted EP 0211047

Switzerland/ Liechtenstein

 

EP 86900983.7

 

Granted EP 0211047

United Kingdom

 

EP 86900983.7

 

Granted EP 0211047

Finland

 

863891

 

Granted 94774

Japan

 

500818/86

 

Granted 2095930

Japan

 

094753/94

 

Granted 2121896

Norway

 

863806

 

Granted 175870

*United States

 

06/695,309

 

 

*United States

 

06/797,472

 

 

United States

 

07/474,304

 

Granted 5,028,530

--------------------------------------------------------------------------------

*Cases abandoned in favor of a continuing application.

Title:      Novel Plasmid Vector with Pectate Lyase Signal Sequence

Inventors:              Lei, Wilcox

Based on U.S. Application  No. 07/142,039 filed January 11, 1988 and
PCT/US89/00077.

COUNTRY

 

APPLICATION NO.

 

PATENT NO.

Australia

 

29377/89

 

Issued/627443

Canada

 

587,885

 

1,338,807

Europe

 

EP 89901763.6

 

Granted EP 0396612

Austria

 

EP 89901763.6

 

Granted EP 0396612

Belgium

 

EP 89901763.6

 

Granted EP 0396612

France

 

EP 89901763.6

 

Granted EP 0396612

Germany

 

EP 89901763.6

 

Granted 689 26 882 T2

Italy

 

EP 89901763.6

 

Granted EP 0396612

Luxembourg

 

EP 89901763.6

 

Granted EP 0396612

Netherlands

 

EP 89901763.6

 

Granted EP 0396612

Sweden

 

EP 89901763.6

 

Granted EP 0396612

Switzerland/ Liechtenstein

 

EP 89901763.6

 

Granted EP 0396612

United Kingdom

 

EP 89901763.6

 

Granted EP 0396612

Japan

 

501661/89

 

Granted 2980626

*United States

 

07/142,039

 

 

United States

 

08/472,696

 

5,846,818

United States

 

08/357,234

 

5,576,195

--------------------------------------------------------------------------------

*Cases abandoned in favor of a continuing application.

27


--------------------------------------------------------------------------------


SCHEDULE 2.2

Transfer of XOMA Materials

[*]

28


--------------------------------------------------------------------------------


SCHEDULE 2.9

Third Parties and Activities

[*]

29


--------------------------------------------------------------------------------


SCHEDULE 3.3

Dyax Materials

[*]

30


--------------------------------------------------------------------------------


SCHEDULE 5.2

Redacted Agreement

31


--------------------------------------------------------------------------------